Per Curiam.
The named defendant, in this appeal from a judgment of foreclosure by sale, claims that the trial court erred (1) in ordering him to proceed to trial, (2) in failing to consider his alleged alcohol problem, and (3) in finding for the plaintiff and rendering a judgment of foreclosure by sale. We see no merit to these claims.
*808The record discloses that counsel for the named defendant did not ask for a continuance, and that the named defendant failed to preserve his claim of an alleged alcohol problem. The record fails to disclose that the trial court abused its discretion or acted other than in accordance with applicable law in determining that a judgment of foreclosure by sale should enter.
There is no error.